DISSENTING OPINION BY
FITZGERALD, J.:
I respectfully dissent from the majority’s definition of the phrase “high-speed chase” in section 3733(a.2)(2)(iii) of the Pennsylvania Motor Vehicle Code to include vehicle chases that are not at a high-rate of speed. Although our legislature did not affix a minimum numerical rate of speed to the term “high-speed,” I believe that term has a common, usual meaning and thus should not be construed as a legal term of art.
As the majority reasons, because “high speed chase” is not defined in the Code, we consider our rules of statutory construction and the legislative history. Section 1971 of our Statutory Construction Act provides in pertinent part:3
(a) The object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly. Every statute shall be construed, if possible, to give effect to all its provisions.
(b) When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.
1 Pa.C.S. § 1921(a)-(b). Section 1903 provides:
(a) Words and phrases shall be construed according to rules of grammar and according to their common and approved usage; but technical words and phrases and such others as have acquired a peculiar and appropriate meaning or are defined in this part, shall be construed according to such peculiar and appropriate meaning or definition.
(b) General words shall be construed to take their meanings and be restricted by preceding particular words.
1 Pa.C.S. § 1903(a)-(b). Furthermore, penal provisions “shall be strictly construed.” 1 Pa.C.S. § 1928(b)(1); see also Commonwealth v. Driscoll, 485 Pa. 99, 401 A.2d 312, 316 (1979).
The statute at issue, section 3733(a.2) of the Motor Vehicle Code, sets forth a grading enhancement. The offense of fleeing or attempting to elude a police officer is generally a misdemeanor of the second degree, but is a felony of the third degree when the driver “endangers a law enforcement officer or member of the general public due to the driver engaging in a high-speed chase.” 75 Pa.C.S. § 3733(a.2)(l), (2)(iii).
When our legislature contemplated amending Section 3733(a) to create a third-degree felony grading for fleeing or eluding a police officer, Senator M.J. White stated:
I serve on the Pennsylvania Commission on Sentencing, and one of the complaints *232I get most frequently from judges and from law enforcement people is that the offense of a high-speed chase is under-graded. It is currently a misdemeanor with a $500 fíne.... My amendment would add a third aggravating factor that would move this into the felony classification, and that is when the driver endangers a law enforcement officer or a member of the general public due to engaging in a high-speed chase. I am told that these chases are extremely dangerous to the public, and I think they should be graded well beyond a $500 fine....
Pa. Legis. Journal-Senate, 6/27/06, No. 46 at 1839 (emphasis added). As the majority points out, the proponent of the amendment did not define “high-speed chase:” “[W]e do not define “high-speed chase” in the bill. That was considered, but I think that is one of those situations where the courts will know them when they see them.” Id.
I agree with the majority that in enacting the grading enhancement, the legislative intended to remedy a mischief of the danger to police officers and the public posed by drivers who attempt to flee or elude police at high speeds. It is also clear that the legislature did not affix a minimum numerical rate of speed, but instead allowed for court interpretation of the individual circumstances of each case.
Nevertheless, I disagree with the majority that under section 3738(a.2)(2)(iii), “high-speed chase” is a term of art that should not be construed literally. The terms “high-speed” and “chase” have common, usual meanings that should be employed in the statute. See 1 Pa.C.S. §§ 1903(a)-(b), 1921(a)-(b). Webster’s Third New International Dictionary defines “chase” in part as: “the act of pursuing for the purpose of seizing, capturing, molesting, doing violence, or killing.” WebsteR’s Third New International Dictionary, Unabridged 379 (1971). “High-speed” is defined in part as: “operated or adapted for operation at high speed.” Id. 1069.
Furthermore, in adding the modifier “high speed” to the term “chase,” the legislature intended to address not all chases that pose danger to officers or the public, but specifically chases at high rates of speed. I disagree with the majority’s characterization of the term “high-speed chase” as “far from being the primary focus of the subsection.” Instead, the factor of a “high speed chase” is of equal importance to, and a distinct element to be established from, the danger posed to an officer or member of the public. See 1 Pa.C.S. § 1921(a) (“Every statute shall be construed, if possible, to give effect to all its provisions.”).
In the instant matter, the trial court found that the speed of the chase was thirty to thirty-five miles per hour. Trial Ct. Op. at 4. The court reasoned that section 3733(a.2)(2)(iii)’s term “high-speed chase” is relative. For the reasons discussed above, I would disagree, and I would apply the usual and common meanings of the words “high-speed” and “chase.” The court further noted that Appellant was not a licensed driver, the streets were snow-covered and slippery, the tires on Appellant’s car were “bald,” and that Appellant drove through stop signs and was unable to negotiate turns. Id. It is clear that Appellant’s actions in driving the vehicle posed great danger to Officers Horton and Flynn. Nevertheless, I would find that the unrelated question of whether there was a high-speed chase should be answered in the negative.
For the foregoing reasons, I dissent from the majority’s analysis.

. The majority set forth the provisions of subsection 1971(c).